Citation Nr: 1223598	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-15 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes, claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied service connection for diabetes.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

In June 2012, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, upon the motion of the Veteran's representative, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011). 

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, to include type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The Veteran's essential contention is that he developed diabetes mellitus as a result of service.  Specifically, he contends that this disease is the result of exposure to herbicides-i.e., Agent Orange-while serving in Vietnam.  The Board notes that the Veteran has been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  The VA and private treatment reports of record indicate that the Veteran has been diagnosed and treated for diabetes mellitus, type II, since at least January 2003. 

In a February 2009 notice letter, the RO noted that the Veteran reported that he was on the ground at Chu Lie, Republic of Vietnam, in 1968, awaiting transit back to the United States, and requested that he provide the date (within 60 days) that he was on the ground in Vietnam.  In response to this correspondence, the Veteran submitted a statement in March 2009.  He indicated that he was on the ground in Chu Lie, Republic of Vietnam, at the end of September 1968.  He indicated that he had just departed the USS Bon Homme Richard to return home on a Hardship Discharge because his wife had just died.  He stated that he was flown to Clark Air Force Base and had to stop in Chu Lie while in transit.  He said that while on the ground in Chu Lai, he walked around the tents that were setup there.  Likewise, in his May 2009 VA Form 9, the Veteran claimed that he flew into Chu Lai from the aircraft carrier that he was assigned to in 1968, while in transit to the United States through Clark Air Force Base, Philippines.

The Board notes that the Veteran's service personnel records document that he was discharged from active service on the basis of hardship in October 1968.  Additionally, the Veteran was transferred from the USS Bon Homme Richard (CVA 31) for separation on September 16, 1968, and reported at the United States Naval Station in Charleston, South Carolina on September 24, 1968.
However, the Board observes that subsequent to the Veteran providing the requested time period of his stop in Vietnam, the RO failed to conduct any research or development based on this information.  Specifically, it does not appear that the deck logs for the USS Bon Homme Richard (CVA 31) for that time period have been obtained or reviewed.  

On remand, the RO should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), and/or any other appropriate facility, to attempt to verify the Veteran's alleged herbicide exposure by obtaining complete deck logs for the entire period from September 16, 1968 through September 24, 1968.  The Board points out that "complete deck logs" means copies of USS Bon Homme Richard's (CVA 31) deck logs for every day during the period from September 16, 1968 through September 24, 1968.  

The RO should submit sufficient information to enable the contacted entity to conduct a review of the complete deck logs from the USS Bon Homme Richard (CVA 31) for the entire period from September 16, 1968 through September 24, 1968, in the event that copies of the complete deck logs cannot be furnished.  If these complete records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

Also, while this matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for diabetes, to include as due to Agent Orange exposure.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  The RO should contact the NARA, the JSRRC, and/or any other appropriate facility to request complete deck logs for the USS Bon Homme Richard (CVA 31) for the entire period from September 16, 1968 through September 24, 1968.  "Complete deck logs" means copies of the ship's deck logs for every day during the period from September 16, 1968 through September 24, 1968.  Any additional action necessary to obtain copies of the deck logs, to include follow-up action requested by the contacted entity, should be accomplished.  

When contacting the NARA and the JSRRC, the RO should provide sufficient information enable for each contacted entity to perform a search of the relevant records, if the complete deck logs cannot be furnished.  In reviewing the records, the NARA and/or JSRRC should render a determination as to whether the records reasonably establish that the Veteran stopped at Chu Lai, Vietnam while in transit to the United States during the above-noted time period, as alleged.  Significantly, the contacted entity should review the entire deck logs - from September 16, 1968 through September 24, 1968 - as well as other relevant records, when making the requested determination.  Any additional action necessary, to include follow-up action requested by the contacted entity, should be accomplished. 

All requests and responses received from each contacted entity should be associated with the claims file.  If the complete deck logs are available, a formal finding of unavailability should be prepared and associated with the claims file.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal  in light of all pertinent evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



